DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. (US 6634731).
Regarding to claim 9:
Kao et al. discloses a method for a fluid ejection device, comprising:
                 ejecting fluid via at least one nozzle of at least one fluid ejection die of the fluid ejection device for at least one ejection event (FIG. 4: Ink drops ejected from nozzle 18);
                 during ejecting of the fluid via the nozzles of the at least one fluid ejection die of the fluid ejection device for the at least one ejection event, monitoring a temperature associated with the at least one nozzle with at least one temperature sensor disposed on the at least one fluid ejection die (FIG. 4 and column 4, line 65 to column 5, line 9: During the ink ejection from nozzle 18, a temperature sensor 410 measures the temperature change associated with a corresponding nozzle); and
                  determining at least one nozzle characteristic of the at least one nozzle based at least in part on a rate of change of temperature change associated with the at least one nozzle corresponding to the at least one ejection event (FIG. 3: The characteristic of a nozzle (either abnormal or normal) can be determined based on the slope (rate of change) of the temperature curve. For example, during the ejection period, the rate of the temperature change of an abnormal nozzle is steeper than that of a normal nozzle. During the cooling period, the temperature of a normal nozzle drops faster than that of an abnormal nozzle).
Regarding to claim 10: wherein the at least one nozzle characteristic comprises an operational status of the at least one nozzle (FIG. 3: Normal nozzle and abnormal nozzle are the operational status of a nozzle).
Regarding to claim 11: wherein determining the operational status of the at least one nozzle comprises: determining that the at least one nozzle is non-operative responsive (FIG. 3: Abnormal nozzle) to determining that the rate of change of temperature change associated with the at least one nozzle corresponding to the at least one ejection event is greater than an expected rate of change of temperature change (FIG. 3: Since the slope (the rate of change) of the temperature change of an abnormal nozzle is steeper than that of a normal nozzle, the steeper of the slope of a nozzle more than that of a normal nozzle indicates that the nozzle is abnormal).
Regarding to claim 12: wherein the rate of change of temperature change of the fluid ejection die corresponds to an ejected volume of fluid for the at least one ejection event, an expected rate of change of temperature change corresponds to an expected volume of fluid for the at least one ejection event, the at least one nozzle characteristic comprises an operational status of the at least one nozzle, and the operational status of the at least one nozzle is determined to be non-operative when the ejected volume of fluid for the at least one ejection event is less than the expected volume of fluid for the at least one ejection event (FIG. 3 and column 3, lines 14-19: Due to the blockage in nozzles (in abnormal case), the ink droplets cannot be produced or the amount of ink ejected is reduced from an expected amount as in normal case).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (US 7490919) in view of Zhang (US 2015/0343763).
Regarding to claims 1-2, 5, 13:
Combs et al. discloses a fluid ejection device comprising:
                      a plurality of fluid ejection dies, each respective fluid ejection die of the plurality comprising a plurality of nozzles to eject fluid drops (FIG. 3 shows a plurality of nozzles 132 in a printhead die 300. In addition, it is well known in the art that a color inkjet printing apparatus conventionally has at least four inkjet dies, each for ejecting one of four colors C, M, Y, B), each respective fluid ejection die further comprising a plurality of temperature sensors disposed thereon to sense a temperature of the respective fluid ejection die (FIG. 3, elements 324); and
                    a control engine to determine a respective mass of fluid ejected for the at least one ejection event based at least in part on the temperature change, and to determine an operational status of at least one nozzle of a respective fluid ejection die based at least in part on the respective mass of fluid ejected for the at least one ejection event (column 6, lines 44-51: A nozzle is determined to be defective if the ejected mass falls below an expected value).
Combs et al. however does not teach wherein the volume of the ejected ink is considered rather than the ejected mass in determination the nozzle status, and wherein the ejection event is for a servicing operation
FIG. 4, steps S2 and S5), wherein an amount (weight or volume) of an ejected ink deviated from a target value is considered in determination the ejection abnormality (paragraph [0043]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Combs’s process to consider the ink ejected volume rather than the mass since both parameters, mass and volume, are equivalent and exchangeable in determination the normality of ink ejection as taught by Zhang (paragraph [0043]).
Regarding to claims 3, 14: wherein each nozzle of each respective fluid ejection die comprises a thermal fluid ejector (Combs: FIG. 1, element 130), wherein the control engine is further to: electrically actuate the thermal fluid ejectors of a set of nozzles including the at least one nozzle of the respective fluid ejection die for the at least one ejection event, wherein the temperature change associated with the at least one respective nozzle is based at least in part on actuation of the thermal fluid ejector of the at least one nozzle (Combs: FIG. 5A, step 505: Monitoring temperature changes of a fluid ejecting substrate).
Regarding to claims 5-6: wherein the at least one respective nozzle comprises a set of nozzles, and the at least one ejection event comprises a set of ejection events, and at least one nozzle characteristic comprises an operational status of the set of nozzles (Combs: FIG. 5A: Whether the nozzle is defective or not is the operational status of the nozzle), wherein the control engine is to: determine the operational status of the set of nozzles based at least in part on whether the temperature change for the set of ejection events is different than an expected temperature change (Combs: FIG. 5A, steps 510, 515, 520).
Regarding to claim 7: wherein the control engine is to determine that the set of nozzles includes non-operative nozzles when the temperature change for the set of ejection events is different than the expected temperature change (Combs: FIG. 5A: “DEFECTIVE NOZZLES” are non-operative nozzles).

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (US 7490919) in view of Zhang (US 2015/0343763), and further in view of Kao et al. (US 6634731).
Combs et al., as modified, discloses the claim invention as discussed above except wherein the control engine is further to determine the at least one nozzle characteristic for the at least one respective nozzle based at least in part on a rate of change of temperature associated with the at least one respective nozzle.
Kao et al. discloses an inkjet printhead in a printing apparatus, in which the determination of the at least one nozzle characteristic for the at least one respective nozzle based at least in part on a rate of change of temperature associated with the at least one respective nozzle (FIG. 3: The characteristic of a nozzle (either abnormal or normal) can be determined based on the slope (rate of change) of the temperature curve. For example, during the ejection period, the rate of the temperature change of an abnormal nozzle is steeper than that of a normal nozzle. During the cooling period, the temperature of a normal nozzle drops faster than that of an abnormal nozzle).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Combs’s process, as modified, to determine the normality of ink ejection based on the rate of change of the temperature rather the temperature change to gain the accuracy in the determination as taught by Kao (FIG. 3).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853